Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 22 February 2021. The drawings were received on 22 February 2021.  These drawings are acceptable and overcome the objection to the drawings. The amendments to the claims have overcome the 35 USC 112(a) rejection with respect to “a structure” in claims 1-9. Applicant's arguments with respect to the objection, the remaining 35 USC 112(a0 Rejection and the art rejections have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
CN 106833611 cited in the information disclosure statement filed 22 February 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
CN 106833611 cited in the information disclosure statement filed 23 February 2021 has been considered with respect to the provided English abstract. 
Specification
The disclosure is objected to because of the following informalities: 
+3 ions which react with hydroxyl or amine groups on the phosphor, under melting conditions, and that this reaction forms bismuth metal which is undesirable. Therefore, the teachings in paragraphs [0003] and [0017] incorrectly describes the invention since they teach the transparent material includes a metal, which is taught as undesirable. Paragraphs [0003] and [0017] should be amended to reflect the teachings in the rest of the specification, which is that the material includes metal ions, not a metal and that the coating prevent reaction between the luminescent particles and the metal ions.  It is noted that the claims teach the transparent material includes metal ions.
In paragraph [0034], “FIG. 5” should be “FIG. 8” since it is figure 8 that shows the LED described in this paragraph. Appropriate correction is required.
Applicants’ arguments with respect to these objections have been considered but are not convincing. Applicants did not address the objection to paragraph [0034] and therefore it is being maintained. The amendment to paragraph [0013] did not overcome the objection to the teachings in paragraphs [0003] and [0017] since these two paragraphs still teach the glass contains a metal such as bismuth. The argument is not convincing since applicants’ own specification distinguishes between metal ions, such as Bi(III) or Bi+3 and a metal such as bismuth. In addition, in the art “metal ions” and “metal” are considered different compounds since metal do not have an ionic charge and metal ions are atoms having an ionic change which can react with atoms having an opposite ion charge to form charge neutral compounds. The objections are maintained.
Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 teaches the coating comprises silica and one of aluminum, boron, germanium and phosphorous. Paragraph [0017] teaches the silicon in the silica coating may be partially replaced by one of aluminum, boron, germanium and phosphorous, which means the coating consists of silicon oxide, where at least part of the silicon in the oxide is replaced by one of aluminum, boron, germanium and phosphorous. This taught coating material is different from that claimed. This coating composition discrepancy between that claimed and that taught needs to be corrected. 
Applicants’ arguments with respect to the rejections have been considered but are not convincing. The claim read on coatings contains silica and any aluminum, boron, germanium and phosphorous compound. The specification teaches the coatings comprises compounds of (Si,M)O2 where M is Al, Ge, B or P. Thus the composition of claimed coating is different from that disclosed. The rejections is maintained. 
Claim Rejections - 35 USC § 102
Claims 1, 2, 4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-52345.
3 (as shown by the Accuratus data sheet) which falls within that of claim 1 or borosilicate glass, which is a ternary oxide where part of the silicon in the glass is replaced by boron, and therefore reads upon the materials of claims 8 and 9, and which has a density of 2.23 g/cm3 (as shown by the Good Fellow borosilicate property sheet), which falls within that of claim 1. The reference teaches the claimed structure.
Claims 1, 4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2008/0880018.
This reference teaches a glass sheet which comprises oxide coated luminescent particles. The glass can be a zinc borosilicate where the zinc is present as zinc ions and the oxide coating can be silica, alumina or a mixture of these two oxides. The densities of these oxides is greater than 2.1 g/cm3 and thus these coatings read upon those of claims 4, 8 and 9. The reference teaches the claimed structure.
Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-52345.
As discussed above, this reference anticipates the structure of claim 1. The references teaches the coating has a thickness of several hundred nanometers to several microns. One of ordinary skill in the art would interpret this range as being about 300 nm to 5 microns, which In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggests the claimed structure.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2008/0880018.
As discussed above, this reference anticipates the structure of claim 1. The reference teaches the coating has a thickness of 20-800 nm, which overlaps the thickness range of claim 5. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05.The reference suggests the claimed structure.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2016/0315231.
This reference teaches a platelet shaped structure comprising coated luminescent particles dispersed in a glass matrix. The glass can contain metal ions, such as Bi+3, from the taught Bi2O3. The luminescent particles can be nitride or oxynitride luminescent particles or phosphors, which reads upon the material of claim 3. The coating can be silica, alumina, zirconia or boron nitride, which all have a density 2.1 g/cm3 or greater and thus the reference teaches the coatings of claims 1, 4 and 8. Boron nitride has a density of 2.1 g/cm3 and thus teaches the coating of claim 6.  The reference teaches the coating has a thickness of 100 nm to 5 microns, which overlaps the thickness range of claim 5. Product claims with numerical ranges which overlap prior art ranges In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. While the reference does not teach that the taught coatings prevent the hydroxyl and amine groups which are inherently present on the taught nitride phosphor from reacting with the Bi+3 ions in the suggested glass, one of ordinary skill in the art would expect this result would naturally occur since the taught coated phosphors are the same as those claimed. The reference suggests the claimed structure. 
Response to Arguments
Applicants’ arguments with respect to the above rejections have been considered but are not convincing. The Examiner has provided references showing the known densities for silica glass, zinc borosilicate glasses and borosilicate glass. These references show the known densities of the taught glasses fall within the range of claim 1. The densities for silica, alumina, zirconia or boron nitride can be found in any chemical dictionary or encyclopedia. While paragraph [0019] refers to silica shells having densities of 2.04-2.09 g/cc, there is no indication as to how these shells are formed nor the thickness of the shells. Thus this teachings does not show that the taught silica coating of U.S. patent application publication 20160315231 nor the silica glass coating of JP 2006-52345 does not have a density of 2.2 g/cc. Applicants have not shown that any of the taught coatings do not have the densities given above or that the taught coatings do not have a density of 2.1 g/c or greater or a density within the range of claim 6 of  2.1-2.16. The rejections are maintained. 
Allowable Subject Matter
Claims 19-14 are allowable for the reasons given in the previous action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/5/21